DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Claims 1-25 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over by Kaidu et al. (US Pub No. 2018/0351488 A1 and Kaidu hereinafter) in view of Paek et al. (US Pub No. 2014/0176031 A1 and Paek hereinafter).
As to Claim 1, Kaidu in his teachings as shown in Fig.1-12 discloses a motor controller (4) configured to drive a motor (20), wherein the motor has a motor coil (Lu, Lv, Lw), and the motor controller comprising: 
a switch circuit (2a), configured to supply a coil current to the motor coil (see [0034]); 
a control unit (35), configured to generate a plurality of control signals (Sd to the three-phase motor 20) to control the switch unit (2a of 2); and 
a phase detecting unit (41 of the control unit 4), configured to generate a phase signal (S10 of phase adjusting circuit 33 via the output of 41 – S3) to the control unit (35);
Although a motor controller (4) and a phase detection unit (41) and when the phase signal is changed from a first (Va) level  to a second (Vb) level -the detection voltage signal Vd input to the phase determining circuit 41 is compared with each of the first reference voltage value Va and the second reference voltage value Vb in the voltage comparing circuit 43, and each comparison result is input to the time measuring circuit 45. The first reference voltage value Va is a value smaller than the second reference voltage value Vb (See [0046]- [0047]) and the motor controller starts a phase delay mechanism (S65- and see also [0110])- it doesn’t explicitly disclose:
wherein the phase detecting unit is a Hall sensor or a back electromotive force detecting circuit, the phase delay mechanism lasts a time, and the time is a predetermined value 
Nonethless, Paek in his teachings discloses that the motor driving control apparatus may include a driving signal generation unit, a back electromotive force detection unit, and a controller. The driving signal generation unit may provide a driving control signal to a motor. The back electromotive force detection unit may detect back electromotive force of the motor and compensate for a delay in the back electromotive force. The controller may determine a phase commutation timing of the motor by using the back electromotive force, and control the driving signal generation unit to generate the driving control signal by using the determined phase commutation timing (See [0023]). Furthermore, as shown in Fig.1-6, it discloses a back electromotive force detecting unit 300 and a controller 150; where the controller 150 receive delay-compensated back electromotive force from the delay compensation unit 170 and control the driving signal generation unit 120 to generate a driving control signal by using the received back electromotive force. In addition, it is also thought that the controller 150 may determine a phase commutation timing of the motor 200 by using back electromotive force provided from the delay compensation unit 170, and control the driving signal generation unit 120 to generate a driving control signal by using the determined phase commutation timing (See [0061])
Therefore, it would have been an obvious to use a back electromotive force detecting circuit where the phase delay mechanism lasts a predetermined time as thought by Paek within the teachings Kaidu such that driving control signals have the same delay, while having different duties (See [0062]).
As to Claim 14, Kaidu in his teachings as shown in Fig.1-12 discloses motor controller (4) configured to drive a motor (20), wherein the motor has a motor coil (Lu, Lv, Lw), the motor coil has a first terminal and a second terminal (In each pair of two switching elements, a terminal of each phase of the motor 20 is connected to a connecting point between the switching elements- See [0034]), and the motor controller comprising: 
a switch circuit (2a), configured to supply a coil current to the motor coil (See [0034]); 
a control unit (35), configured to generate a plurality of control signals (Sd to the three-phase motor 20) to control the switch unit (2a of 2); and 
a phase detecting unit (41 of the control unit 4), configured to generate a phase signal (S10 of phase adjusting circuit 33 via the output of 41 – S3) to the control unit (35), 
Although a motor controller (4) and a phase detection unit (41) and when the motor controller is in a first driving mode (energization of one phase), a voltage of the first terminal is at a high level and a voltage of the second terminal is at a low level when the phase signal is changed from a first level to a second level, the motor controller enters a second driving mode (energization of another phase), such that the voltage of the first terminal is changed from the high level to the low level and the voltage of the second terminal is kept at the low level (the detection voltage signal Vd increases when switching to each energization phase is performed, and then the detection voltage signal Vd decreases when switching to another energization phase is performed. The first reference voltage value Va is set to a value for enabling the detection voltage signal Vd to exceed the first reference voltage value Va. On the other hand, the second reference voltage value Vb is set to a value for disabling the detection voltage signal Vd to exceed the second reference voltage value Vb - See [0064]), the second driving mode lasts a time (the time measuring circuit 45 detects the first cross-timing t1 to the fourth cross-timing t4 – See [0051]- [0052]), it doesn’t explicitly disclose:
wherein the phase detecting unit is a Hall sensor or a back electromotive force detecting circuit, the driving mode lasts a time, and the time is a predetermined value 
Nonethless, Paek in his teachings discloses that the motor driving control apparatus may include a driving signal generation unit, a back electromotive force detection unit, and a controller. The driving signal generation unit may provide a driving control signal to a motor. The back electromotive force detection unit may detect back electromotive force of the motor and compensate for a delay in the back electromotive force. The controller may determine a phase commutation timing of the motor by using the back electromotive force, and control the driving signal generation unit to generate the driving control signal by using the determined phase commutation timing (See [0023]). Furthermore, as shown in Fig.1-6, it discloses a back electromotive force detecting unit 300 and a controller 150; where the controller 150 receive delay-compensated back electromotive force from the delay compensation unit 170 and control the driving signal generation unit 120 to generate a driving control signal by using the received back electromotive force. In addition, it is also thought that the controller 150 may determine a phase commutation timing of the motor 200 by using back electromotive force provided from the delay compensation unit 170, and control the driving signal generation unit 120 to generate a driving control signal by using the determined phase commutation timing (See [0061])
Therefore, it would have been an obvious modification for the motor driving controller to use a back electromotive force detecting circuit where the driving mode lasts a predetermined time as thought by Paek within the teachings Kaidu such that driving control signals have the same delay, while having different duties (See [0062]).
As to Claim 2, Kaidu in view of Paek disclose the motor controller of claim 1, wherein the motor controller starts the phase delay mechanism to reduce a risk of reverse flow of the coil current (See [0106]).
As to Claim 3, Kaidu in view of Paek disclose the motor controller of claim 1, wherein when the coil current decreases to 0, the motor controller stops the phase delay mechanism (In this case, the motor 20 is driven under an efficient state, and it is unnecessary to perform the phase adjustment of the coil current, so that the control circuit unit 4 does not perform the phase adjustment. That is, the phase adjusting circuit 33 does not output the advance-angle correction value information S10 for changing the phase of the coil current – See [0065]).
As to Claim 4, Kaidu in view of Paek disclose the motor controller of claim 1, wherein the motor controller utilizes the phase delay mechanism to start a phase changing mechanism after the coil current is released completely (See [0067]).
As to Claim 5, Kaidu in view of Paek disclose the motor controller of claim 1, wherein the motor controller utilizes the phase delay mechanism in a start state (See [0111]).
As to Claim 6, Kaidu in view of Paek disclose the motor controller of claim 1, wherein the motor controller utilized the phase delay mechanism in a normal operation state (The control signal generating circuit 35 advances or delays the phase of the drive control signal Sd according to the advance-angle correction value information S10, and outputs the drive control signal Sd- See [0110]).
As to Claim 7 and 22, Kaidu in view of Paek disclose the motor controller of claim 1 and 14, wherein the time is a fixed value (t1 to t4 – the first to the fourth crossing timing- See [0068]).
As to Claim 8 and 23, Kaidu in view of Paek disclose the motor controller of claim 1 and 14, wherein the time is related to a duration time of a previous phase (The time measuring circuit measures for a duration of the crossing timing of t1-14 for each phase based on the detection circuit 6 and the reference voltage Va and Vb for each phase as shown in Fig.3-Fig.5).
As to Claim 9 and 24, Kaidu in view of Paek disclose the motor controller of claim 8 and 23, wherein when the duration time of the previous phase becomes larger, the time becomes larger (Fig.3 shows the duration from t1 to t4 being larger as it detects a larger Vd as it crosses the reference voltage Va and Vb).
As to Claim 10 and 25, Kaidu in view of Paek disclose the motor controller of claim 8 and 23, wherein the time is proportional to the duration time of the previous phase (See [0120]).
As to Claim 18, Kaidu in view of Paek disclose the motor controller of claim 14, wherein when the motor controller is in the second driving mode, the motor controller starts a phase delay mechanism (See [0111]).
As to Claim 19, Kaidu in view of Paek disclose the motor controller of claim 18, wherein when the coil current decreases to 0, the motor controller stops the phase delay mechanism and enters a third driving mode for starting a phase changing mechanism (See [0111]).
As to Claim 20, Kaidu in view of Paek disclose the motor controller of claim 18, wherein the motor controller utilizes the phase delay mechanism in a start state (See [0111]).
As to Claim 21, Kaidu in view of Paek disclose the motor controller of claim 18, wherein the motor controller utilized the phase delay mechanism in a normal operation state (See [0111]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaidu in view of Paek and in further view of Murakami (US Pub. No. 2018/0183368 A1).
As to Claim 11 and 15, Kaidu in view of Paek disclose the motor controller of claim 1 and 14, However, it doesn’t explicitly disclose: 
a counting unit, and the counting unit receives the phase signal for generating an output signal to the control unit
Nonethless, Murakami in his teachings as shown in Fig.1-Fig.9 discloses a motor 7 and a motor controller 3 comprising a first (35), a second counter (36) and a main controller (31), where the main controller (31) checks the count value between the rising edges of the Hall signal based on the count data input from the second counter 36 on a predetermined phase when driving/energizing the motor 7 (See [0056]-[0057]).
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a counting unit that receives the phase signal for generating an output signal to the control unit as thought by Murakami within the teachings of Kaidu and Paek in order to enable the main controller to achieve the rising timing of the Hall signal and to reset at a time when the Hall signal has a rising edge (See [0040]).
As to Claim 12 and 16, Kaidu in view of Paek disclose the motor controller of claim 1 and 14, However, it doesn’t explicitly disclose: 
a counting unit, and the phase signal is used to reset the counting unit.
Nonethless, Murakami in his teachings as shown in Fig.1-Fig.9 discloses a motor 7 and a motor controller 3 comprising a first (35), a second counter (36) and a main controller (31), where The main controller 31 reads a count value (count data) input from the second counter 36, thereby enabling the main controller 31 to achieve the rising timing of the Hall signal. The count value is reset at a time when the Hall signal has a rising edge, and the count has been carried out until the next rising edge (See [0040]).
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a counting unit where the phase signal is used to reset the counting unit as thought by Murakami within the teachings of Kaidu and Paek in order to start counting and count the periods until the next falling edge (See [0040]).
As to Claim 13 and 17, Kaidu in view of Paek disclose the motor controller of claim 1 and 14, However, it doesn’t explicitly disclose: 
a counting unit, the counting unit generates a counting value, and the counting value is related to the time.
	Nonethless, Murakami in his teachings as shown in Fig.1-Fig.9 discloses a motor 7 and a motor controller 3 comprising a first (35), a second counter (36) and a main controller (31), the main controller 31 outputs a counter control signal to each of the first counter 35 and the second counter 36. The counter control signal is, for example, data for resetting the count value of the first counter 35 and the count value of the second counter 36, and starting counting. The first counter 35 and the second counter 36 count clock signals used in the controller 3. The count value is data representing the length of the time (See [0039]).
Therefore, it would have been obvious to one of ordinarily skilled in the art to include a counting unit where the counting value is related to the time as thought by Murakami within the teachings of Kaidu and Paek to enable the main controller to achieve the rising timing of the Hall signal (See [0040]).
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot in view of Paek as shown because the new ground of rejection does not solely rely on the reference applied in the prior rejection of record or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846